Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 19 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					Dear Charles
					Washington 19th Feby 1819
				
				I have just received your little and your big Letter, and return you many thanks for both, which gave me infinite pleasure—As I am not at the head of so large a literary Institution as Mr. Shaw, I am not so fastidious in my taste; and find your production very good, considering the circumstances under which it was written: and I have no doubt, that altho’ it was full of defects as to the style, that your Master was satisfied with the general course of the idea’s which you expressed—Its only fault was that of tautology, which can only be cured by practice constant attention, and reading books which will give you a facility of language, and will teach you to dress your thoughts and ideas, with perspicuity and elegance—It is only a habit of writing with care and attention that enables us to correct such errors, and if you write frequently on any given subject that Miss Harriet may recommend, you will conquer every difficulty, and acquire all the ease and vivacity which are the charm of familiar correspondence—Dr Kirkland was at a ball which I gave last night and left Town this morning for Boston—George is at Cambridge I suppose at this time, and I hope the next term will be less brilliant and more peaceful than the last; particularly as the Drs impressions are not the most favourable towards him on account of the late Rebellion—The night was so cold I was disappointed of a large part of my expected company but the evening passed off tolerably well. though it was bitter cold—Your observations on the History you have been reading are correct Charles was a very unfortunate Prince: he lived in one of those moments of crisis, if I may so express myself, in which the passions of the nation had become too strong for controul, and he fell their Victim—Cromwel was in the out-set perhaps a true and faithful Patriot, but personal ambition became his ruling passion, and religion became the garb through which he endeavoured to attain his end—He has proved how much the most sacred and best gift of Heaven may be perverted for the worst of purposes—and his hypocrisy makes fills the mind with loathing and disgust—Hume can never be a dangerous book to you as I trust that sound principles of Religion have been firmly inculcated in the hearts of all my children, and they will never need to be caution’d against impiety and infidelity, which can only be adopted by wicked minds as a sanction for their unlawful gratification’s—It is so dark I cannot see to write any more than that I am your devoted Mother
				
					L C A—
				
				
					P.S. My Letter was just concluded, and before it was Sealed, I received one from Harriet Welsh’s Sister in which she mentions that you are still not well, I beg you will take great care of yourself, and do nothing to encrease or to get a new Cold—As I understand the weather has become very severe, you must take great precautions, and continue them through the Spring, which is the worst Season of the Year in that Climate—Thank Harriet for all her kind care and believe me ever / Yours
				L C A
			